PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,461
Filing Date: 20 Mar 2018
Appellant(s): Huber et al.



__________________
Joseph Leone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites treating a dairy by-product comprising acid whey with an acid catalyst at “pH of from about 2.3 to about 3.3”. However, although the instant specification recites hydrolysis of acid whey stream in sulfuric acid in a pH 2.3 on Table 6, the instant specification does not reasonably recites treating a dairy by-product comprising acid whey at a pH range that is above 2.3 till 3.3. The examiner notices that line 13-15, page 16 of the instant specification recites hydrolyzing a lactose solution with 0.0005 M sulfuric acid. However, this is not sufficient in establishing a pH of 3.3 for the solution because first, lactose solution as recited on page 16 is not an acid whey as recited in claim 1; second, it is not clear if any another constituent contributes to the 
Claims 2-26 and 30 depend from claim 1 and therefore necessarily incorporate the new matter issue therein. 

Claim 1-2, 5, 7-11, 13-18, 20-24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boer, "A purified, hydrolysed lactose syrup made from ultrafiltration permeate", Netherlands Milk and Dairy Journal (Netherlands), 1981, 35, pages 95-111 (hereinafter referred to as Boer).
Regarding claims 1, 7-10, 14-17, 20-23 and 30, Boer teaches a method of hydrolyzing lactose to obtain a syrup, the method comprising ultrafiltering a dairy by-product comprising lactose (e.g., cheese whey) via reverse osmosis to obtain a UF permeate, followed by treating with an acid catalyst (e.g., strong acid cation exchange resin) at a temperature of 150 °C (Abstract; page 97, first para. and bottom para.; page 99, bottom para.; page 97, line 2-7; page 102, Table 2; page 107, Fig. 4). 
The temperature of hydrolysis as disclosed by Boer falls within the temperature recited in claims 1, 7 and 14. Given that lactose is a disaccharide comprising a glucose subunit and a galactose subunit, the hydrolysis product of lactose is necessarily glucose and galactose, thus reading on “at least a portion of the lactose contained in…dairy by-product stream is hydrolyzed to monosaccharides comprising glucose and galactose”. 
Boer teaches that the dairy by-product steam is cheese whey (Abstract; page 97, first para.). Given that cheese whey is either sweet whey or acid whey, and that the 
Boer teaches that a degree of hydrolysis of 80% is obtained by heating the permeate with the acid catalyst at 150 ºC for 3 min (Table 2, page 102; page 103, bottom para.; page 99, bottom para.; Fig. 2, page 100), the time of which falls within those recited in claims 1, 8-10, 15-17 and 21-23. 
Further, Boer teaches that the contact time (e.g., residence time) is a result effective variable for the reason that it affects the degree of hydrolysis of lactose, and the color index of the final syrup (Table 2, page 102; page 103, bottom para.; page 99, bottom para.; Fig. 2, page 100;). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the contacting time to achieve a syrup with suitable degree of hydrolysis. As such, the time recited in claims 1, 8-10, 15-17 and 21-23 are merely obvious variants of the prior art.
Boer does not teach the pH range of 2.3-3.3. However, Boer teaches the acidity affects hydrolysis in Fig. 1-2 where lower pH leads to shorter hydrolysis time. Boer further teaches the low pH of UF permeate is a result of positive ions including sodium, potassium and calcium being exchanged to hydrogen ion when the UF permeate passes through the cation-exchange resin (page 99, bottom para.), and the pH level is influenced by the amount of total solids in the UF permeate before it enters the cation-exchange resin with higher total solids content resulting from concentrating leading to 
Boer teaches the NPN compounds in UF whey permeate such as urea, creatine, uric acid, etc. reacts with the sugar (e.g., Maillard Reaction) which contributes to the browning of the syrup formed (page 103, 2nd para.) Boer further teaches treating UF whey permeate with adsorbing ion-exchange resin in which NPN compounds are adsorbed and the browning of the syrup during hydrolysis is reduced (page 104, para. 1-2). Boer also teaches treating UF permeate with the adsorbing cationic resin before hydrolysis, and an adsorbing process by ion-exchange resins after hydrolysis (Fig. 4). According to Table 3, an adsorbing cationic column treatment of UF permeate before hydrolysis increases the transmission and reduces the nitrogen compound as compared to a normal cationic resin (e.g., transmission after normal cationic resin is 89%, transmission after adsorbing cationic resin is 96%; nitrogen compound content in the final syrup with a pre-hydrolysis normal cationic resin is 630, nitrogen compound content in the final syrup with a pre-hydrolysis adsorbing cationic resin is 540, with the post-hydrolysis adsorbing treatments being the same). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 
Regardless, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Regarding claim 2, Boer teaches contacting UF whey permeate with adsorbing ion exchange resin that adsorbs NPN compounds (page 104, para. 1), which is interpreted to read on “reducing the concentration of non-protein nitrogen-containing (NPN) compounds in the dairy by-product stream by contacting the dairy by-product stream with an effective amount of an adsorbent dimensioned and configured to adsorb NPN compounds”.
Regarding claims 5, 11, 13, 18, 24 and 26, Boer teaches that the acid catalyst is strong acid cation exchange resin (Abstract; page 99, bottom para.), which is a solid acid as recited in claims 5, 11, 18 and 24 and an acid resin-type catalyst as recited in claim 13 and 26.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied to claims 1-2 above, and in further view of Kemeda, "Kinetic and Equilibrium Studies of Urea Adsorption onto Activated Carbon: Adsorption Mechanism", Journal of Dispersion Science and Technology, 2016, 38(7), pages 1063-1066 (hereinafter referred to as Kemeda).

Regarding claims 3-4, Boer, as recited above, teaches that the NPN compounds in UF whey permeate such as urea, creatine, uric acid, etc. react with the sugar (e.g., nd para.) Boer further teaches treating UF whey permeate with adsorbing ion exchange resin would adsorb NPN compound and reduce the browning of the syrup caused by Maillard reaction (page 104, para. 1). 
Boer is silent regarding the adsorbent comprising activated carbon, or the adsorbent comprising an adsorbent dimensioned and configured to adsorb urea. 
Kemeda teaches that activated carbon is able to adsorb urea in solution (page 1064, left column, bottom para. and Fig. 1). 
Boer and Kemeda both identify a need for removal of urea and are directed to adsorbents. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boer by applying activated carbon to adsorb urea in the permeate to reduce the browning of the syrup which was taught by Boer to be desirable.

Claims 6, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied to claims 1, 5, 11, 18 and 24 above, and further in view of Holmberg, EP 0083325 A2 (hereinafter referred to as Holmberg).
Regarding claims 6, 12, 19 and 25, Boer teaches the acid catalyst being used to hydrolyze lactose is a strong acid cation exchange resin such as polystyrene-sulfonic acid (page 98, Table 1), but is silent regarding the acid being selected from the group consisting of solid acid-functionalized styrene-divinylbenzene copolymers, solid acid-functionalized tetrafluoroethylene-based fluoropolymer-copolymers, boric acid, hydrobromic acid, hydrochloric acid, hydrofluoric acid), hydroiodic acid, nitric acid, perchloric acid, phosphoric acid, and sulfuric acid as recited in claims 6, 12, 19 and 25.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boer by using polystyrene-sulfonic acid having a DVB cross-linking degree of 6% as the acid catalyst for hydrolysis of lactose in whey permeate because prior art has established that polystyrene-sulfonic acid having a DVB cross-linking degree of 6% is an art recognized solid acid catalyst suitable for catalyzing hydrolysis of lactose from whey. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 	
.

 (2) Response to Argument
Regarding the 35 USC 112(a) rejection, appellant asserts on pages 3-6 of the Brief that the rejection is improper because the Office has ignored the connection between the experiment using a lactose solution with the claimed method using acid whey, and that the Office has predicated the rejection upon hypothetical.
Appellant’s arguments are considered but found unpersuasive. The Office submits that the limitation regarding treating acid whey at a “pH of from about 2.3 to about 3.3” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the appellant had possession of the claimed invention, since the disclosure as originally filed does not reasonably recite treating acid whey in such a broad pH range. Examiner notes that the instant specification recites hydrolysis of acid whey stream in sulfuric acid in a pH 2.3 in Table 6, which provides support for a pH of 2.3. However, the instant specification does not reasonably recite treating acid whey at a range of pHs and in particular does not disclose a range that is “about” 2.3 to “about” 3.3. 
Appellant argues that since line 13-15, page 16 of the instant specification recites hydrolyzing a lactose solution with 0.0005 M sulfuric acid, such a recitation could be extrapolated to acid whey. Examiner disagrees. The condition for hydrolyzing a lactose solution with 0.0005 M sulfuric acid as shown on pages 12-19 of the instant 
Further, the Office submits that the teaching of 0.0005 M sulfuric acid cannot necessarily be translated into a pH of 3.3 in a solution, especially in a solution of reduced-NPN acid whey, for the reason that reduced-NPN acid whey is more than a lactose solution. The instant disclosure on page 27 line 15-20 recites that for a lactose substrate, sulfuric acid is added to the aqueous solution until the final solution has 5 mM sulfuric acid which corresponds to a pH of 2.3.  However, for an acid whey substrate sulfuric acid is added to the acid whey until the pH reaches 2.3. Such a recitation reasonably suggests that an acid whey solution that has pH of 2.3 does not necessarily have a concentration of 5mM sulfuric acid since the acid whey itself would also contribute to the pH.
Regarding the term “about” as in “a pH of from 2.3 to about 3.3”, appellant argues on page 7 of the Brief that the term is definite since approximation is permitted.

Appellant argues on pages 8-9 of the Brief that Boer does not teach removing NPN before hydrolysis. In particular, appellant argues that it is doubtful the cation column as disclosed by Boer is able to remove NPN, that even the cation column treatment step happens before hydrolysis, it has nothing to do with removing NPN, that Boer never measures NPN at any point in the process, that it is unknown whether the nitrogen removal in Table 3 is by cation a or anion column, and that there is no indication how much NPN was present in the feedstock before it enters the column.
Appellant’s arguments are considered but found unpersuasive because:
First, where Fig 4 of Boer teaches treating UF permeate with adsorbing ion-exchange resin prior to hydrolysis, the Abstract of Boer disclosed that “the best results were obtained when adsorbing ion-exchange resins were used, which remove not only salts but also brown colour and non-protein nitrogen”; similarly, 3.4 on bottom of page 104 of Boer also teaches that “The adsorbing cation resin- before hydrolysis-gave a lighter yellow colour than did the normal resin, due to removal of the greater part of riboflavin”. Note that riboflavin is an NPN. As such, Boer undoubtedly teaches removing NPN using adsorbing cation column/resin before hydrolysis.

Third, regarding appellant’s question that it is unknown whether the nitrogen removal in Table 3 is by cation or anion column, attention is drawn to Table 3 the first item and the second item. The first item shows that where the nitrogen in the syrup is 630 mg/kg for normal acid cation column-normal anion column pair treatment, replacing normal acid cation column with adsorbing acid cation column in the second item results in a lower nitrogen content of 540 mg/kg. There is no doubt that it is the adsorbing acid cation column that is able to remove NPN.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793          
                                                                                                                                                                                              Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793        
                                                                                                                                                                                                /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.